DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5-18, and 20-24 in the reply filed on 1/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Trajectory 220 as referenced in the specification at [19].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:  
In claim 14, “…the objects of interest of interest..." in lines 3 and 5 should be corrected with “…the objects of interest
Appropriate correction is required.
Claim Interpretation
The limitation “less than 1000 mean free path lengths of the objects of interest” is interpreted as defining a dimension of less than 1000 times the largest, averaged dimension (e.g. for a particle, average particle diameter) of any envisaged object of interest that the instant invention is intended or capable of working upon.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…focusing apparatus” in for example claims 1, 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitation of “the apparatus subunits” lacks proper antecedent basis.  It appears this recitation intends to require a plurality of apparatus units of claim 1?
Regarding claim 18, the claim depends from claim 17.  It is unclear if the planar array is defining the configuration of the two or more apparatus units of claim 17 or if it is intended to be an additional set of apparatus units of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-14, 17-18, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23, 26,29, 34-36, and 38 of copending Application No. 16/278705 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘705 claims 20, 26, and 34 provides an apparatus for transmitting objects of interest.  ‘705 differs from instant claim 1 in so much as it provides “a first alignment device” as opposed to instant claim 1 which provides “a first focusing apparatus”.  However, the first alignment device of ‘705 in fact is an identical type of device to the first focusing apparatus of the instant claim.  See also ‘705 claim 22 which provides the alignment device as “electrical charges” and instant claim 6 which provides the focusing device as “charge collections” which is anticipated by electrical charges.  With specific regards to the width of the throat, ‘705 necessarily has a width, 
Regarding claim 2, ‘705 claim 20 provides the first alignment device is within in 1000 free mean path lengths.
Regarding claims 5 and 22, ‘705 claims 23, 26, and 29 provides a second alignment device and the second alignment device provides charge collections. 
Regarding claim 6, ‘705 claims 22 and 29 provide electrical charges as the alignment device which provides for a charge collection.
Regarding claim 7, ‘705 claim 21 provides at least electrons.
Regarding claim 8, ‘705 claim 21 provides at least photons.
Regarding claims 9-12, ‘705 provides for changing a property, such as number density of the objects of interest by controlling and providing a higher transmissivity of particular vector oriented objects (first orientation) than other orientation objects in claims 20, 23, and 26.
Regarding claim 14, ‘705 claims 20 and 26 provide the additional reservoirs coupled with the throat openings.
Regarding claims 17-18, ‘705 in claims 35-36, and 38 further provides a parallel planar array of filter plates, the filter plates being comprised of subunits such as those of instant claim 1 for the reasons noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-16, and 20-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Aizel et al. (US 2013/0175171).
Regarding claim 1, Aizel discloses in figures 1-4, 5a-5c, 6a-6d an apparatus (title/abstract) comprising:
Bulk material (substrate 30);
A throat disposed within the bulk material and extending from a first throat opening to a second throat opening (nanochannel 3), the throat having a width that is less than 1000 mean free path lengths of objects of interest before interacting with the apparatus unit (implicitly provided; the nanochannel has a nano-scale dimension that is less than 1000x the diameter of objects including molecules - note claims provide only a relative dimension and the particular object is not positively recited as part of the claim); and
A first focusing apparatus disposed within the bulk material and in proximity to at least a portion of the throat (see ionic depletion area Zd in figure 6d, note also charges from debye layer, [0020], the charges from the double debye layer throughout the channel form each of the respective focusing apparatus discussed).

Regarding claim 3, Aizel further provides the first focusing apparatus is disposed in proximity (relative) to the first throat opening and is configured to pull objects of interest toward the first throat opening (capable of, see figure 6d, disposed adjacent to the left hand opening of the channel 3).
Regarding claim 5, Aizel further provides a second focusing apparatus disposed within the bulk material and in proximity to the second throat opening (in the area of Ze, [0020]).
Regarding claim 6, Aizel further provides the first focusing apparatus (at Zd) comprises one or more charge collections ([0020], see also figure 6d).
Regarding claims 7-8, the device of Aizel is capable of operating on such materials as objects of interest. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  See also MPEP 2115.
Regarding claims 9-13 the device/apparatus of Aizel is capable of changing a property such as number density by allowing a particular amount or type of particle through while preventing passage of others as well as changing a vector property of the object of interest via charge interactions.  See also [0020], see in figures 6d.

Regarding claim 15, Aizel further provides the reservoirs have electromagnetic fields (see figure 6d for instance, the layer extends along the full length of the figure 6d apparatus; the electrostatic field necessarily results in an electromagnetic field, [0020]).
Regarding claim 16, Aizel further provides a first and second reservoir focusing apparatus (extension of the debye double layer, see also [0020]).
Regarding claim 20, Aizel further provides the second focusing apparatus has a length less than 1000 mean free path lengths of the objects of interest before interacting with the apparatus unit (implicitly provided; note claims provide only a relative dimension and the particular object is not positively recited as part of the claim).
Regarding claim 21, Aizel further provides the second focusing apparatus is disposed in proximity (relative) to the second throat opening and is configured to repel objects of interest from the second throat opening (capable of, see figure 6d, disposed adjacent to the right hand opening of the channel 3).
Regarding claim 22, Aizel further provides the first focusing apparatus (at Ze) comprises one or more charge collections ([0020], see also figure 6d).
Regarding claims 23-24, Aizel further provides the repelling and pulling comes from in part at least an electric or magnetic field ([0020] electrostatic phenomenon provides electric and magnetic fields).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizel et al. (US 2013/0175171).
Regarding claims 17-18, Aizel provides all limitations set forth above. Aizel does not expressly provide two or more apparatus units provided into a planar array. 
However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Aizel with a plurality of channel configurations in a planar array (i.e. flat across on the same substrate) for the purpose of providing for a channel system with increased throughput capacity.  Additionally, the particular plurality has not been established as providing an unexpected result or benefit.  Further, see MPEP 2144.04 VI. B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796